 


109 HR 274 IH: Solid Waste Interstate Transportation Act of 2005
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 274 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Mrs. Jo Ann Davis of Virginia introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To impose certain limitations on the receipt of out-of-State municipal solid waste, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Solid Waste Interstate Transportation Act of 2005. 
2.Interstate transportation and disposal of municipal solid waste 
(a)In generalSubtitle D of the Solid Waste Disposal Act (42 U.S.C. 6941 et seq.) is amended by adding after section 4010 the following new section: 
 
4011.Receipt and disposal of out-of-State municipal solid waste 
(a)Presumptive ban on receipt of out-of-state wasteNo landfill or incinerator may receive any out-of-State municipal solid waste for disposal or incineration unless the waste is received pursuant to— 
(1)a host community agreement in accordance with subsection (b) or (c); or 
(2)an exemption under subsection (d). 
(b)Existing host community agreementsExcept as provided in subsection (e), (f), or (g), out-of-State municipal solid waste may be received at a landfill or incinerator for disposal or incineration pursuant to a host community agreement entered into before the enactment of this section if— 
(1)the agreement specifically authorizes the owner or operator to accept, at the landfill or incinerator, out-of-State municipal solid waste; and 
(2)the owner or operator complies with all of the terms and conditions of the host community agreement.The owner or operator shall provide a copy of the host community agreement, within 90 days after the enactment of this section, to the State and affected local government and make such a copy available for inspection by the public in the affected local community. 
(c)New host community agreements 
(1)Exemption from banExcept as provided in subsection (e), out-of-State municipal solid waste may be received at a landfill or incinerator for disposal or incineration pursuant to a host community agreement entered into or amended on or after the enactment of this section (in this section referred to as a new host community agreement) if the agreement specifically authorizes the receipt of such waste and meets the requirements of paragraphs (2) through (6) of this subsection. 
(2)Requirements for authorizationAn authorization to receive out-of-State municipal solid waste pursuant to a new host community agreement shall be granted by formal action at a meeting; be recorded in writing in the official record of the meeting; and remain in effect according to its terms. Such authorization shall specify terms and conditions, including an amount of out-of-State municipal solid waste that an owner or operator may receive and the duration of the authorization. 
(3)InformationPrior to seeking an authorization to receive out-of-State municipal solid waste pursuant to a new host community agreement under this subsection, the owner or operator of the facility seeking such authorization shall provide (and make readily available to the State, each contiguous local government and Indian tribe, and any other interested person for inspection and copying) each of the following items of information: 
(A)A brief description of the facility, including, with respect to both the facility and any planned expansion of the facility, the size, the ultimate waste capacity, and the anticipated monthly and yearly quantities of waste to be handled. Such quantities shall be expressed in terms of volume. 
(B)A map of the facility site indicating location in relation to the local road system and topography and general hydrogeological features. The map shall indicate any buffer zones to be acquired by the owner or operator as well as all facility units. 
(C)A description of the then current environmental characteristics of the site, a description of ground water use in the area, and a discussion of alterations that may be necessitated by, or occur as a result of, the facility. The description of groundwater use shall include identification of private wells and public drinking water sources. 
(D)A description of environmental controls typically required to be used on the site (pursuant to permit requirements), including run on or run off management, or both, air pollution control devices, source separation procedures (if any), methane monitoring and control, landfill covers, liners or leachate collection systems, and monitoring programs. In addition, the description shall include a description of any waste residuals generated by the facility, including leachate or ash, and the planned management of the residuals. 
(E)A description of site access controls to be employed, and roadway improvements to be made, by the owner or operator, and an estimate of the timing and extent of increased local truck traffic. 
(F)A list of all required Federal, State, and local permits. 
(G)Estimates of the personnel requirements of the facility, including information regarding the probable skill and education levels required for jobs at the facility. To the extent practicable, the information shall distinguish between employment statistics for preoperational and postoperational levels. 
(H)Any information that is required by State or Federal law to be provided with respect to any violations of environmental laws (including regulations) by the owner, the operator, and any subsidiary of the owner or operator, the disposition of enforcement proceedings taken with respect to the violations, and corrective action and rehabilitation measures taken as a result of the proceedings. 
(I)Any information that is required by State or Federal law to be provided with respect to gifts and contributions made by the owner or operator. 
(J)Any information that is required by State or Federal law to be provided with respect to compliance by the owner or operator with the State solid waste management plan. 
(4)Prior notificationPrior to taking formal action with respect to granting authorization to receive out-of-State municipal solid waste pursuant to a new host community agreement under this subsection, an affected local government shall— 
(A)notify the State, contiguous local governments, and any contiguous Indian tribes; 
(B)publish notice of the action in a newspaper of general circulation in the affected area at least 15 days before holding a hearing under subparagraph (C), except where State law provides for an alternate form of public notification; 
(C)provide an opportunity for public comment, including at least 1 public hearing; and 
(D)make publicly available the entire text of the new host community agreement. 
(5)Subsequent notificationPromptly, but not later than 90 days after an authorization is granted pursuant to a new host community agreement under this subsection, the affected local government shall notify the Governor, contiguous local governments, and any contiguous Indian tribes of such authorization. 
(6)Public availabilityThe owner or operator of a facility authorized to receive out-of-State municipal solid waste pursuant to a new host community agreement under this subsection shall ensure that copies of the entire text of such agreement are readily available to the public and are provided within 5 days after a request from any person. Such owner or operator may recover reasonable costs of providing each copy. 
(7)Authority 
(A)In generalA State may enact a law or laws with respect to the entry, by an affected local government in the State, into a host community agreement, as it relates to the interstate transportation of solid waste. 
(B)No discriminationIn enacting a law or laws pursuant to subparagraph (A), a State shall act in a consistent manner that does not discriminate against the receipt of out-of-State municipal solid waste on the basis of State of origin. 
(d)Exemption for waste not subject to host community agreements 
(1)Exemption from banExcept as provided in subsection (e), out-of-State municipal solid waste received at a landfill or incinerator shall be exempt from the presumptive ban contained in subsection (a) if the owner or operator of the landfill or incinerator provides to the State in which the landfill or incinerator is located and to the affected local government either of the following: 
(A)PermitInformation establishing that, before the enactment of this section, the owner or operator of the landfill or incinerator has received a State permit that specifically authorizes the owner or operator to accept, at the landfill or incinerator, such out-of-State municipal solid waste. This subparagraph shall be effective only if the owner or operator complies with all of the terms and conditions of the permit after the date of enactment of this section and notifies the affected local government of the permit as soon as practicable but not later than 90 days after the date of enactment of this section. 
(B)ContractInformation establishing that the owner or operator of the landfill or incinerator has entered into a binding contract before January 4, 2005, that commits to the delivery to and receipt at the landfill or incinerator of a specific quantity of out-of-State municipal solid waste and that the owner or operator of the landfill or incinerator has permitted capacity actually available on the date of enactment of this section for receipt of the specific quantity of out-of-State municipal solid waste committed to in the contract. This subparagraph shall be effective only for the longer of— 
(i)the life of the contract (not including any renewal, novation, or extension thereof); or 
(ii)a period of 3 years after the date of enactment of this section,and only with respect to the amount of the obligation in the contract. 
(2)Availability of documentationThe owner or operator of a landfill or incinerator receiving out-of-State municipal solid waste pursuant to an exemption under paragraph (1) shall make available for inspection by the public in the affected local community a copy of the permit or contract referred to in paragraph (1). The owner or operator may omit any proprietary information contained in contracts. 
(3)Denied or revoked permitsA landfill or incinerator may not receive for disposal or incineration out-of-State municipal solid waste pursuant to an exemption under paragraph (1) if the operating permit for the landfill or incinerator (or renewal thereof) was denied or revoked by the appropriate State agency before the date of enactment of this section, unless such permit or license (or renewal) has been reinstated as of such date of enactment. 
(e)Required complianceExemptions under subsections (b), (c), and (d) shall not apply to a landfill or incinerator during any period with respect to which the State in which the facility is located has administratively determined that the facility is not in compliance with applicable Federal, State, or local laws and regulations relating to— 
(1)facility operation, design, and construction; 
(2)in the case of landfills, facility location standards, leachate collection standards, groundwater monitoring standards, runoff controls, emission controls, landfill cover and dust suppression requirements, environmental controls, and standards for financial assurance and for closure and postclosure and corrective action; and 
(3)the applicable requirements of the Clean Air Act and this Act. 
(f)Authority of State to restrict out-of-state municipal solid waste 
(1)Limitations on amount of waste received 
(A)Limit for all facilities in the StateA State may limit the amount of out-of-State municipal solid waste received annually at each landfill or incinerator in the State to the limitation amount described in paragraph (2), except as provided in this subsection. No such limit may conflict— 
(i)with provisions of a permit specifically authorizing the owner or operator to accept, at the facility, out-of-State municipal solid waste; or 
(ii)with a host community agreement entered into between the owner or operator of any such landfill or incinerator and the affected local government that, before January 4, 2005, specifically authorizes the landfill or incinerator to receive out-of-State municipal solid waste. 
(B)ConflictIf a facility received less than 100,000 tons of out-of-State municipal solid waste during the previous year, a limit referred to in subparagraph (A) shall be treated as conflicting with— 
(i)a permit if the permit establishes a higher limit or does not establish any limit on the amount of out-of-State municipal solid waste which may be received annually at the facility; and 
(ii)a host community agreement if the host community agreement establishes a higher limit or does not establish any limit on the amount of out-of-State municipal solid waste which may be received annually at the facility, but only to the extent that the landfill or incinerator, at the time the host community agreement was entered into, had specifically permitted capacity to receive the solid waste authorized by the host community agreement. 
(C)Limit for particular facilitiesAn affected local government that has not executed a host community agreement with a particular landfill or incinerator may limit the amount of out-of-State municipal solid waste received annually at the landfill or incinerator concerned to the limitation amount described in paragraph (2). No such limit may conflict with provisions of a permit specifically authorizing the owner or operator to accept, at the facility, out-of-State municipal solid waste. 
(D)Effect on other lawsNothing in this subsection shall be interpreted or construed to supersede any State law relating to contracts. 
(2)Limitation amountFor any landfill or incinerator that commenced receiving documented out-of-State municipal solid waste before the date of enactment of this section, the limitation amount referred to in paragraph (1) for any year shall be equal to the amount of out-of-State municipal solid waste received at the landfill or incinerator concerned during calendar year 1993, or, in the case of a State which did not require documentation of the sort required by this paragraph to be kept for calendar year 1993, the first subsequent calendar year for which the State required such documentation. The documentation referred to in this paragraph shall be such as would result in civil or criminal penalties under State law in case of false or misleading information. Such documentation shall include the amount of waste received in 1993, or such other baseline year as is provided for in this paragraph, and may include place of origin, identity of the generator, date of shipment, and type of waste. 
(3)No discriminationIn establishing a limitation under this subsection, a State shall act in a consistent manner that does not discriminate against any shipments of out-of-State municipal solid waste on the basis of State of origin. 
(g)Limitations on prospective waste flows 
(1)State authority to deny permitsA State may provide by law that the State will deny or refuse to renew, and a State that does not provide for renewal of permits may provide by law that the State will, upon State review of the permit or application for amendment to the permit, revoke all or part of or refuse to amend, a permit for the construction, expansion, increase in capacity, transfer of ownership, or operation of a landfill or incinerator, or for a major modification to an existing landfill or incinerator, if— 
(A)the State has approved a State or local comprehensive municipal solid waste management plan developed under Federal or State law; and 
(B)the denial, refusal to renew or amend, or revocation is based on a determination, pursuant to a State law authorizing the denial, refusal to renew or amend, or revocation, that there is not a local or regional need for the landfill or incinerator in the State. 
(2)Percentage limit 
(A)In generalA State may provide by law that a State permit issued or renewed after the date of enactment of this section, and, in the case of a State that does not provide for renewal of permits, a State permit amended or reviewed by the State, for the construction, expansion, increase in capacity, transfer of ownership, or operation of a municipal solid waste landfill or incinerator shall include a requirement that not more than a specified percentage of the total amount of municipal solid waste received annually at the landfill or incinerator may be out-of-State municipal solid waste. A percentage limitation established by a State under this subparagraph shall not be less than 20 percent. 
(B)Host community agreementNotwithstanding subparagraphs (A) and (C), a landfill or incinerator acting pursuant to a host community agreement entered into prior to January 4, 2005, that specifically authorizes the landfill or incinerator to receive a specific quantity of out-of-State municipal solid waste annually may receive the specific quantity authorized under the host community agreement, but only to the extent that the landfill or incinerator, at the time the host community agreement was entered into, had specifically permitted capacity to receive the solid waste authorized by the host community agreement. 
(C)NondiscriminationAn annual percentage limitation referred to in subparagraph (A)— 
(i)shall be uniform for all municipal solid waste landfills and incinerators in the State; and 
(ii)may not discriminate against out-of-State municipal solid waste according to the State of origin. 
(h)Authority of State to restrict out-of-state municipal solid waste based on recycling programs 
(1)Authority 
(A)LimitationA State may limit the amount of out-of-State municipal solid waste received annually at each landfill or incinerator in the State to the amount of out-of-State municipal solid waste received at the landfill or incinerator concerned during calendar year 1995 if the State has enacted a comprehensive, statewide recycling program. No such limit may conflict— 
(i)with provisions of a permit specifically authorizing the owner or operator to accept, at the facility, out-of-State municipal solid waste; or 
(ii)with a host community agreement entered into between the owner or operator of any such landfill or incinerator and the affected local government. 
(B)ConflictA limit referred to in subparagraph (A) shall be treated as conflicting with— 
(i)a permit if the permit establishes a higher limit or does not establish any limit on the amount of out-of-State municipal solid waste which may be received annually at the facility; and 
(ii)a host community agreement if the host community agreement establishes a higher limit or does not establish any limit on the amount of out-of-State municipal solid waste which may be received annually at the facility, but only to the extent that the landfill or incinerator, at the time the host community agreement was entered into, had specifically permitted capacity to receive the solid waste authorized by the host community agreement. 
(2)No discriminationIn establishing a limitation under this subsection, a State shall act in a consistent manner that does not discriminate against any shipments of out-of-State municipal solid waste on the basis of State of origin. 
(3)Effect on other lawsNothing in this subsection shall be interpreted or construed to supersede any State law relating to contracts. 
(4)DefinitionAs used in this subsection, the term comprehensive, statewide recycling program means a law of statewide applicability that requires the generators of municipal solid waste to separate all of the following materials for recycling as a condition of disposing of the waste at landfills or incinerators in the State: 
(A)Aluminum containers. 
(B)Corrugated paper or other container board. 
(C)Glass containers. 
(D)Magazines or other material printed on similar paper. 
(E)Newspapers or other material printed on newsprint. 
(F)Office paper. 
(G)Plastic containers. 
(H)Steel containers. 
(I)Containers for carbonated or malt beverages that are primarily made of a combination of steel and aluminum. 
(i)Cost recovery surcharge 
(1)AuthorityA State may impose and collect a cost recovery charge on the processing, combustion, or disposal in a landfill or incinerator of out-of-State municipal solid waste in the State in accordance with this subsection. 
(2)Amount of surchargeThe amount of the cost recovery surcharge may be no greater than the amount necessary to recover those costs determined in conformance with paragraph (4) and in no event may exceed $3.00 per ton of waste. 
(3)Use of surcharge collectedAll cost recovery surcharges collected by a State shall be used to fund those solid waste management programs administered by the State or its political subdivision that incur costs for which the surcharge is collected. 
(4)Conditions 
(A)Subject to subparagraphs (B) and (C), a State may impose and collect a cost recovery surcharge on the processing, combustion, or disposal within the State of out-of-State municipal solid waste if— 
(i)the State demonstrates a cost to the State or its political subdivisions arising from the processing, combustion, or disposal within the State of a volume of municipal solid waste from a source outside the State; 
(ii)the surcharge is based on those costs demonstrated under clause (i) that, if not paid for through the surcharge, would otherwise have to be paid or subsidized by the State or its political subdivisions; and 
(iii)the surcharge is compensatory and is not discriminatory. 
(B)In no event shall a cost recovery surcharge be imposed by a State to the extent that the cost for which recovery is sought is otherwise paid, recovered, or offset by any other fee or tax paid to the State or its political subdivision in connection with the generation, transportation, treatment, processing, combustion, or disposal of solid waste. Any provision in a host community agreement that places responsibility for payment or reimbursement for fees under this subsection on the host community is hereby declared null and void. 
(C)The grant of a subsidy by a State with respect to entities disposing of waste generated within the State does not constitute discrimination for purposes of subparagraph (A)(iii). 
(5)DefinitionsAs used in this subsection: 
(A)The term costs means the costs incurred by the State for the implementation of its laws governing the processing, combustion, or disposal of municipal solid waste, limited to the issuance of new permits and renewal of or modification of permits, inspection and compliance monitoring, enforcement, and costs associated with technical assistance, data management, and collection of fees. 
(B)The term processing means any activity to reduce the volume of solid waste or alter its chemical, biological or physical state, through processes such as thermal treatment, bailing, composting, crushing, shredding, separation, or compaction. 
(j)InspectionsA State may require that a State-employed or authorized inspector be onsite during any or all hours of operation at any facility that receives out-of-State municipal solid waste. Such inspectors shall be authorized to ensure the enforcement of Federal, State, and local laws and regulations relating to the receipt of out-of-State municipal solid waste, and to ensure that out-of-State municipal solid waste received at a transfer facility or other interim holding facility remains identifiable as out-of-State municipal solid waste when transferred to a landfill or incinerator. The State may require reimbursement from the facility for reasonable costs of providing such inspectors. 
(k)Implementation and enforcementAny State may adopt such laws and regulations, not inconsistent with this section, as are necessary to implement and enforce this section, including provisions for penalties. 
(l)Effect on interstate commerceNo State or local government action taken as authorized by this section, including the establishment of a limit pursuant to subsection (f) or the enactment or execution of a law or regulation described in subsection (c)(7), (g), (h), (i), or (k), shall be considered to impose an undue burden on interstate commerce or to otherwise impair, restrain, or discriminate against interstate commerce. 
(m)Annual State reportEach year the owner or operator of each landfill or incinerator receiving out-of-State municipal solid waste shall submit to the Governor of the State in which the landfill or incinerator is located information specifying the amount of out-of-State municipal solid waste received for disposal during the preceding year, its place of origin, the identity of the generator, the date of shipments, and the type of waste received. Each year each such State shall publish and make available to the public a report containing information on the amount of out-of-State municipal solid waste received for disposal in the State during the preceding year. 
(n)DefinitionsFor purposes of this section: 
(1)Affected local governmentThe term affected local government means— 
(A)the public body authorized by State law to plan for the management of municipal solid waste, a majority of the members of which are elected officials, for the area in which a landfill or incinerator is located or proposed to be located; 
(B)if there is no such body authorized by State law, the elected officials of the city, town, township, borough, county, or parish exercising primary responsibility over municipal solid waste management or the use of land in the jurisdiction in which a landfill or incinerator is located or proposed to be located; or 
(C)contiguous units of local government located in each of 2 or more adjoining States acting jointly as an affected local government, pursuant to the authority provided in section 1005(b), for purposes of providing authorization under subsection (b), (c), or (d) for municipal solid waste generated in the jurisdiction of one of those units of local government and received for disposal or incineration in the jurisdiction of another. 
(2)Host community agreementThe term host community agreement means a written, legally binding agreement, lawfully entered into between an owner or operator of a landfill or incinerator and an affected local government that specifically authorizes the landfill or incinerator to receive out-of-State municipal solid waste. 
(3)Municipal solid waste 
(A)Waste includedExcept as provided in subparagraph (B), the term municipal solid waste means— 
(i)all waste materials discarded for disposal by households, including single and multifamily residences, and hotels and motels; 
(ii)sewage sludge and residuals from any sewage treatment plant; 
(iii)combustion ash generated by resource recovery facilities or municipal incinerators; 
(iv)petroleum contaminated soil; and 
(v)all waste materials discarded for disposal that were generated by commercial, institutional, municipal, and industrial sources, to the extent such materials— 
(I)are essentially the same as materials described in clause (i); and 
(II)were collected and disposed of with other municipal solid waste described in clause (i) or subclause (I) of this clause as part of normal municipal solid waste collection services, except that this subclause does not apply to hazardous materials other than hazardous materials that, pursuant to regulations issued under section 3001(d), are not subject to regulation under subtitle C.Examples of municipal solid waste include food and yard waste, paper, clothing, appliances, consumer product packaging, disposable diapers, office supplies, cosmetics, glass and metal food containers, and household hazardous waste. Such term shall include debris resulting from construction, remodeling, repair, or demolition of structures. 
(B)Waste not includedThe term municipal solid waste does not include any of the following: 
(i)Any solid waste identified or listed as a hazardous waste under section 3001, except for household hazardous waste. 
(ii)Any solid waste, including contaminated soil (other than petroleum contaminated soil) and debris, resulting from— 
(I)a response action taken under section 104 or 106 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9604 or 9606); 
(II)a response action taken under a State law with authorities comparable to the authorities of such section 104 or 106; or 
(III)a corrective action taken under this Act. 
(iii)Recyclable materials that have been separated, at the source of the waste, from waste otherwise destined for disposal or that have been managed separately from waste destined for disposal. 
(iv)Scrap rubber to be used as a fuel source. 
(v)Materials and products returned from a dispenser or distributor to the manufacturer or an agent of the manufacturer for credit, evaluation, and possible reuse. 
(vi)Any solid waste that is— 
(I)generated by an industrial facility; and 
(II)transported for the purpose of treatment, storage, or disposal to a facility or unit thereof that is owned or operated by the generator of the waste, located on property owned by the generator or a company with which the generator is affiliated, or the capacity of which is contractually dedicated exclusively to a specific generator, so long as the disposal area complies with local and State land use and zoning regulations applicable to the disposal site. 
(vii)Any medical waste that is segregated from or not mixed with solid waste. 
(viii)Waste from manufacturing or processing (including pollution control) operations not essentially the same as waste normally generated by households. 
(4)Out-of-state municipal solid wasteThe term out-of-State municipal solid waste means, with respect to any State, municipal solid waste generated outside of the State. The term includes municipal solid waste generated outside of the United States and includes municipal solid waste generated outside of the State that has passed through a transfer facility or other interim holding facility inside the State. 
(5)Recyclable materialsThe term recyclable materials means materials that are diverted, separated from, or separately managed from materials otherwise destined for disposal as solid waste, by collecting, sorting, or processing for use as raw materials or feedstocks in lieu of, or in addition to, virgin materials, including petroleum, in the manufacture of usable materials or products. 
(6)Specifically authorizes 
(A)Except as provided in subparagraph (B), the term specifically authorizes refers to an explicit authorization, contained in a host community agreement or permit, to import municipal solid waste from outside the State. Such authorization may include a reference to a fixed radius surrounding the landfill or incinerator which includes an area outside the State or a reference to any place of origin, reference to specific places outside the State, or use of such phrases as regardless of origin or outside the State. 
(B)If a landfill or incinerator received 100,000 tons of out-of-State municipal solid waste or more during the previous year, when applied to such landfill or incinerator the term specifically authorizes refers to an explicit authorization, contained in a host community agreement or permit, to import specific volumes or other specific quantities of municipal solid waste from outside the State.  
(C)The language for a specific authorization under this paragraph must clearly and affirmatively state the approval or consent of the affected local government or State for receipt of municipal solid waste from sources or locations outside the State from which the owner or operator of a landfill or incinerator proposes to import it. The term shall not include general references to the receipt of waste from outside the jurisdiction of the affected local government.. 
(b)Table of contentsThe table of contents of the Solid Waste Disposal Act (42 U.S.C. prec. 6901) is amended by adding after the item relating to section 4010 the following new item: 
 
 
Sec. 4011. Receipt and disposal of out-of-State municipal solid waste. 
(c)Incident reportsNot later than one year after the date of the enactment of this Act and annually for the next two years, the General Accounting Office shall submit a report to the Committee on Commerce of the House of Representatives and the Committee on Environment and Public Works of the Senate that contains the following information: 
(1)Available information for each State that imports municipal solid waste detailing any incidents or circumstances where waste materials that are not authorized by permit to be disposed of at a landfill or incinerator have been discovered in the imported municipal solid waste during the transportation, processing, or disposal of such waste. Such unauthorized waste materials can include hazardous waste, medical waste, radioactive waste, and industrial waste. 
(2)For each incident or circumstance identified under paragraph (1), an indication of the method or circumstances of detection, and the identity of the source of the waste, the transporter, and the disposal facility. 
(3)For each incident or circumstance identified under paragraph (1), an indication of whether anyone was cited for a violation, and if so the nature of the violation and any penalty assessed. 
 
